Citation Nr: 1719831	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  12-28 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for disability resulting from a March 2007 left shoulder arthroplasty performed at a VA Medical Center (VAMC).   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from November 1968 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  Additionally, in January 2015, the Board remanded this matter for further development.  The case has since been returned to the Board for appellate consideration.  

In May 2013, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge (VLJ) regarding this claim.  A transcript of that hearing is of record.


FINDING OF FACT

The competent, probative evidence of record does not demonstrate the existence of an additional disability as a result of hospital care or medical or surgical treatment furnished by VA in connection with the Veteran's March 2007 left shoulder arthroplasty.


CONCLUSION OF LAW


The criteria for entitlement to compensation under 38 U.S.C.A. § 1151 for a disability as a result of VA medical treatment in connection with the Veteran's March 2007 left shoulder arthroplasty have not been met.  38 U.S.C.A. §§ 1151, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.361 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2016).  Per the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the veteran and his or her representative, if any, of any information and medical or lay evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The United States Court of Appeals for Veterans Claims (Court) has interpreted this to mean that VA must inform the veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

Here, VA has satisfied its duty to notify the Veteran.  In an April 2011 letter, the Veteran was notified of the information and evidence necessary to substantiate a 
§ 1151 claim; the information and evidence that VA would seek to provide; and the information and evidence that he was expected to provide.  A subsequent September 2012 Statement of the Case (SOC) provided further notice regarding the issue of entitlement to § 1151 benefits.  At no time has the Veteran alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"). 

Further, VA has satisfied its duty to assist the Veteran.  The claims file includes the Veteran's VA and private treatment records, and the Veteran has not identified any additional evidence to be obtained.  Further, there are multiple VA medical opinions of record.  The accompanying reports reflect that the VA examiners reviewed the pertinent evidence of record, rendered appropriate diagnoses and opinions consistent with the evidence of record, and provided rationales in support of the opinions expressed.  As such, the Board finds that the VA examination reports and opinions are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

As noted above, this claim was most recently remanded by the Board in January 2015.  At that time, the RO was instructed to obtain any treatment records relevant to the Veteran's claim; to obtain an addendum to the August 2011 VA medical opinion; to readjudicate the claim; and to issue a Supplemental Statement of the Case (SSOC) if the claim remained denied. 

A claimant has the right to substantial compliance with remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see also D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required).  Here, the Veteran's identified treatment records have been associated with the claims file.  A subsequent addendum opinion was obtained in July 2015, and an SSOC was issued in March 2016.  Accordingly, the Board finds that there has been substantial compliance with its January 2015 remand directives.  

Additionally, the Veteran was afforded a videoconference hearing before the undersigned VLJ during which the Veteran and his representative presented oral arguments in support of this claim.  Per the provisions of 38 C.F.R. § 3.103 (c)(2) (2016), the VLJ who conducts such a hearing must fulfill the duty to (1) fully explain the issues; and (2) suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the VLJ clearly identified the issue on appeal and asked the Veteran specific questions concerning his current disability and any nexus to his March 2007 VA procedure.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  Neither the Veteran nor his representative have suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2) (2016).

Accordingly, the Board finds that VA has satisfied its duties to notify and assist the Veteran under governing laws and regulations.

Legal Criteria and Analysis

The Board will now review the merits of the Veteran's claim.

Under 38 U.S.C.A. § 1151, compensation may be paid for a qualifying additional disability or qualifying death from VA treatment or vocational rehabilitation as if the additional disability or death were service connected.  In order for a claimant to be eligible for compensation under 38 U.S.C.A. § 1151  due to VA treatment, the evidence must establish that he sustained additional disability and that this additional disability is etiologically linked to the VA treatment by the appropriate standard under 38 U.S.C.A. § 1151.  If there is no competent evidence of additional disability or no evidence of a nexus between the hospitalization, medical or surgical treatment, or examination and the additional disability or death of the veteran, the claim for compensation under 38 U.S.C.A. § 1151  must be denied.

In determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after such care or treatment.  VA considers each involved body part or system separately.  38 C.F.R. § 3.361(b) (2016). 

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1) (2016).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2) (2016).  An additional disability or death caused by the veteran's failure to follow medical instructions will not be deemed to be caused by hospital care, medical or surgical treatment or examination.  38 C.F.R. § 3.361(c)(3) (2016).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and either (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  38 C.F.R. § 3.361(d)(1) (2016).

The Veteran is now pursuing a claim for § 1151 benefits by contending that he developed an additional shoulder disability following the March 2007 left shoulder arthroplasty conducted by VA, in particular due to the use of a too-large prosthesis.    
At the outset, the Board finds that the evidence is at least in relative equipoise regarding whether the Veteran sustained additional disability following the March 2007 arthroplasty.  

To that end, VA treatment records indicate that the Veteran presented with left shoulder osteoarthritis in February 2007.  As a result, the Veteran underwent total left shoulder arthroplasty the following month.  In January 2010, the Veteran sought orthopedic consult for ongoing left shoulder pain.  A subsequent May 2010 x-ray revealed loss of joint space with the prosthesis on the glenoid, with no signs of lucency around the prosthesis.  Accompanying treatment notes report the Veteran's history of degenerative joint disease (DJD) of the shoulder, but assert no current diagnosis.  

As a result, the Veteran underwent reverse total shoulder arthroplasty in May 2010.  An information sheet provided by Brigham and Women's Hospital indicates that this procedure is "designed specifically for the treatment of glenohumeral arthritis when it is associated with irreparable rotator cuff damage, complex fractures as well as for a revision of a previously failed conventional [arthroplasty] in which the rotator cuff tendons are deficient."  However, no diagnosis specific to the Veteran was otherwise asserted in the accompanying treatment records.

Since that time, the Veteran's condition has been assessed during two VA examinations.  In August 2011, a VA examiner referred generally to the Veteran's "additional disability requiring repeat left shoulder surgery[.]"  A July 2015 examiner was similarly vague, noting that the Veteran "did sustain additional disability" following the March 2007 procedure, "with resultant earlier than expected deterioration of the shoulder joint."  As a result, the Veteran required additional surgery in May 2010, after which he experienced chronic pain and limited use of the left shoulder, "which would constitute an additional disability."  Subsequent VA treatment records include reports of ongoing and chronic shoulder pain.  However, a July 2016 VA treatment note indicates that said pain is the result of chronic osteopathic changes not improved with surgical intervention.  

Upon consideration of the above and affording the Veteran the benefit of the doubt, the Board finds that the evidence of record establishes that the Veteran sustained additional disability following the March 2007 arthroplasty.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102 (2016).  Per the Veteran's competent testimony, he experienced chronic pain and limitation of motion following this surgery.  See Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  The July 2015 VA examiner attributed said symptoms to accelerated deterioration of the shoulder joint as due to the Veteran's March 2007 arthroplasty.  Further, the severity of these symptoms necessitated additional surgical intervention in May 2010 which, in turn, caused additional pain and limitation of motion.  Thus despite the absence of an actual disability diagnosis from the record, the Board finds that the Veteran's chronic pain and limited motion following the March 2007 arthroplasty sufficiently qualify as the requisite "additional disability."  

Thus the Board turns to the question of whether the proximate cause of this additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing care, or whether the proximate cause of the additional disability was an event not reasonably foreseeable.  Here, the Board is aided by two nexus opinions of record.

The first such opinion was provided in August 2011, when a VA examiner opined that the Veteran's additional disability requiring repeat left shoulder surgery was not caused by or the result of fault (to include carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault) on the part of VA during the March 2007 arthroplasty.  Here, the examiner relied upon review of the Veteran's treatment records spanning 2007 to 2010, to include the Veteran's February 2007 informed consent, in providing the following rationale.

First, the examiner reported that the March 2007 operation note indicates that during surgery, trial implants were performed to assess the proper implant size.  The prosthesis was checked upon placement and was noted to be an appropriate fit with good range of motion prior to closing.  The findings at surgery were of severe arthritis of the shoulder with intact glenoid cartilage.  There was no indication in the operation report of any complications involving the biceps tendon, or of any other periarticular ligaments or tendons.  An x-ray taken after surgery indicated left shoulder arthroplasty which appeared to be well seated within the glenoid.  No evidence of loosening or fracture was noted.  As such, the Veteran participated in post-surgery physical therapy, during which the Veteran was reported to have progressed well.  Follow-up x-rays showed excellent alignment of the shoulder prosthesis, such that the Veteran was able to return to work in a lumber yard and in construction following his period of recuperation and therapy.  

In January 2010, the Veteran sought orthopedic consultation due to recurring, ongoing pain and disability involving the left shoulder.  Accompanying x-rays showed loss of joint space with the prosthesis on the glenoid and possible too large of a humeral head components.  The pre-procedure notes before the May 2010 surgery indicate that the humeral head prosthesis appeared too large, and the Veteran had significant erosive glenoid wear and evolution of his disease as a result.  The Veteran subsequently underwent total shoulder replacement in May 2010.  

In light of the above, and in considering that the appropriate informed consent was obtained prior to the 2007 surgery and that intra-operatively, standard procedure was followed to assess the proper prosthesis size, the August 2011 VA examiner opined that VA did not fail to exercise the degree of care that would have been expected of a reasonable health care provider.  That the prosthetic implant might eventually be suspected of being too large is not an event that would be reasonably foreseeable to the March 2007 surgeons, given the care that was taken to select the proper sized implant based on the findings in the operating room at the time of the surgery.  It would be standard to discuss the possibility of eventual prosthesis failure as a potential risk of surgery as part of the informed consent procedure.  A review of the record indicates that the Veteran has a history of significant degenerative osteoarthritis, and continued to work in a physically demanding occupation following his recovery from the first surgery.  As such, the development of further arthritic change in the left shoulder with erosion of the glenoid fossa within a relatively short period of time is at least as likely due to the natural evolution of the disease, independent of the size of the original prosthetic humeral head.   

Said opinion was reiterated by the VA examiner in July 2015, who opined that although the Veteran sustained additional disability following his March 2007 surgery, said disability was not caused by or a result of fault on the part of the VA (carelessness, negligence, lack of proper skill, error in judgement, or similar instance of fault) at the time of his March 2007 left shoulder surgery.  Here, the examiner indicated that it was at least as likely as not that the Veteran's second, May 2010 surgery was due to a too large ball being placed at the time of the 2007 surgery, with resultant earlier than expected deterioration of the shoulder joint.  However, said disability was not due to fault or negligence by VA at the time of the initial surgery.  

The Board affords significant probative value to the above medical opinions, which are derived from a thorough assessment of the Veteran's relevant medical history and a critical evaluation of the March 2007 VA surgical procedure.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that the probative value of a medical opinion comes from the "factually accurate, fully articulated, sound reasoning for the conclusion").  As such, the Board concludes that although the Veteran experienced additional disability as a result of the March 2007 arthroplasty, said disability was not due to any fault on behalf of VA.  Instead, the record reflects that the Veteran was provided with proper and reasonable care at the time of the March 2007 procedure.  

In reaching this conclusion, the Board is cognizant of the Veteran's repeated contention that his current disability is the result of VA's use of a too-large implant in March 2007.  However, without appropriate medical training and expertise, which he has not demonstrated, the Veteran is not competent to assess the etiology of the noted additional disabilities.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (noting where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  As such, the Board defers to the competent medical evidence of record in determining whether VA failed to exercise proper care in March 2007.  In doing so, the Board finds that it did not.  

Therefore, the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule is not for application, and entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102 (2016); see also Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

[CONTINUED ON NEXT PAGE]







ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for disability as a result of VA medical treatment, including March 2007 left shoulder arthroplasty, is denied. 






____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


